                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



AXALTA COATING SYSTEMS, LLC,                :
    Plaintiff,                              :
                                            :
                                            :               Civil No. 2:20-cv-00506-JMG
              v.                            :
                                            :
PLATINUM COLLISION CENTER,                  :
LLC d/b/a ACE AUTOBODY &                    :
MOTORSPORTS,                                :
      Defendant.                            :


                                           ORDER

       AND NOW, this 23rd day of June, 2021, upon consideration of Plaintiff’s Motion for Entry

of Default Judgment against Defendant (ECF No. 8), and for the reasons set forth in accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

       1. Plaintiff’s Motion is GRANTED;

       2. Judgment is entered in favor of Plaintiff against Defendant for $187, 890.72 in

          damages, plus interest, pursuant to the Agreement between the Parties; and

       3. Judgment is entered in favor of Plaintiff against Defendant for $26, 789.07 in

          reasonable attorney’s fees and costs, pursuant to the Agreement between the Parties.



                                            BY THE COURT:




                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
